Allowable Subject Matter
Claims 1, 4-5 and 9-25 are allowed.
The following is an examiner’s statement of reasons for allowance:			A cooktop, comprising: weight sensing means comprises a load cell located at the suction duct and/or the housing of a cooktop, wherein an support element connected to a main body comprises a panel and the load cell is along a perimeter of the panel that has a plurality of support areas and each support area at a respective load cell, each support area comprises a central portion that contacts its respective load cell and a peripheral portion surrounding the central portion and each support area has a respective protrusion projecting out of the panel at the peripheral portion.
The prior art of Cimino (WO WO2017/103708A1) or Mock (WO95/35483) or  Taplan (USP 5958272) in combination discloses a cooktop, comprising: a main body having a top and a bottom surfaces and a suction opening; a cooking area with a heating element to the top surface; a suction fan in fluid communication with the suction opening to draw in cooking fumes; a support element connected to the main body; and weight sensors located between the support element and the main body for sensing a weight of objects; wherein the support element  partially overlaps the suction fan and having a suction duct in fluid communication with the suction opening; and a housing in fluid communication with the suction duct to receive filters for the cooking fumes; the weight sensing is located at the suction duct and/or the housing, and the suction opening is formed on the top surface and the suction opening, coplanar with the housing. But it does not disclose the novelty features, mentioned above, in particular about support element of load cells in a panel having a peripheral portion that has a respective protrusion projecting out of the panel at the peripheral portion and such features cannot be modified without impermissible hindsight as it claimed in the invention. 
Conclusion
2.	The prior art or its combination does not disclose the invention in a cooktop with integrated extraction hood and scales.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        



/JORGE A PEREIRO/Primary Examiner, Art Unit 3799